Citation Nr: 1725979	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  11-04 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to January 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2016 argument, the Veteran's representative raised a new theory of entitlement regarding the Veteran's claim for service connection for bilateral hearing loss.  Specifically, the Veteran's representative contends that the Veteran's bilateral hearing loss was caused or aggravated by his service-connected tinnitus.  As this particular theory has not been developed or considered by the RO, remand is warranted for RO consideration in the first instance.  Additionally, because none of the VA opinions of record which address the etiology of the Veteran's bilateral hearing loss discuss the impact of the Veteran's tinnitus upon the bilateral hearing loss, the Veteran must be afforded a new VA examination to determine whether tinnitus has caused or aggravated the Veteran's bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA examination to determine the etiology of bilateral hearing loss.  The Veteran's claims file, all electronic records, and a copy of this remand must be reviewed by the examiner, and the examiner must state that this evidence was reviewed in the examination report.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.  Based upon a complete review of the evidence of record, to include the Veteran's testimony and lay statements, the VA examiner must provide the following opinion:

 *Is it at least as likely as not (i.e., a 50 percent probability or more) that the Veteran's bilateral hearing loss was caused or aggravated by his service-connected tinnitus?  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions must be provided.  The examiner must consider and discuss all pertinent evidence in the claims file, to include the Veteran's lay statements and testimony.  Also, the examiner is advised that the Veteran is competent to report observable symptomatology, and that the Veteran's lay statements should be presumed to be credible for the purposes of this examination only.

2.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2016).

3.  After completing all appropriate development, the RO must readjudicate the issue on appeal.  The RO must develop and consider the separate theory of entitlement raised by the Veteran's representative as to whether the Veteran's bilateral hearing loss was caused or aggravated by his service-connected tinnitus.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




